Exhibit 10.8

GREATBATCH, INC.

CHANGE OF CONTROL AGREEMENT

This CHANGE OF CONTROL AGREEMENT is by and between Greatbatch, Inc. a Delaware
corporation (the “Company”), and             (the “Executive”), and dated as of
the             day of             , 201    .

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below). The
Board believes it is imperative to (1) diminish the inevitable distraction of
the Executive by virtue of the personal uncertainties and risks created by a
pending or threatened Change of Control; (2) encourage the Executive’s full
attention and dedication to the Company currently and in the event of any
threatened or pending Change of Control; (3) to enable the Executive, without
being influenced by the uncertainties of the Executive’s own situation, to
assess and advise the Company whether proposals concerning any potential change
of control of the Company are in the best interests of the Company and its
shareholders and to take other action regarding these proposals as the Company
might determine appropriate; and (4) provide the Executive with compensation and
benefits arrangements on a Change of Control that ensure that the compensation
and benefits expectations of the Executive will be satisfied and that are
competitive with those of other corporations. Therefore, to accomplish these
objectives, the Board has caused the Company to enter into this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Certain Definitions.

(a) An “Affiliate” of, or a Person “Affiliated” with, a Specified Person, means
a Person that directly, or indirectly through one or more intermediaries,
controls or is controlled by, or is under current control with, the Person
specified.

(b) “Effective Date” means the first date during the Change of Control Period on
which a Change of Control occurs; provided that the Executive is employed by the
Company on that date. If the Executive’s employment with the Company is
terminated or the Executive ceases to be an officer of the Company at any time
within 6 months prior to the date on which a Change of Control occurs, then
“Effective Date” means the date immediately prior to the date of such
termination of employment or cessation of status as an officer.

(c) “Change of Control Period” means the period beginning on the effective date
of this Agreement, (as noted in the first 3 lines at the top of this page) and
ending on the third anniversary of that date. However, beginning on the first
anniversary of that date, and on each successive anniversary of that date (the
first and each successive anniversary each is referred to as a “Renewal Date”),
the Change of Control Period will be automatically extended so it terminates 36
months from the Renewal Date, unless, at least 60 days prior to that Renewal
Date, the Company notifies the Executive that the Change of Control Period will
not be so extended.



--------------------------------------------------------------------------------

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Company” means, collectively, the Company and its Subsidiaries except for
purposes of Section 2 or where the context clearly requires otherwise.

(f) “Person” has the meaning given that term in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) but excluding
any Person described in and satisfying the conditions of Rule 13d-1(b)(1) of
Section 13. Notwithstanding the foregoing, for purposes of Section 11, “Person”
means an individual, a corporation, a limited liability company, an association,
a partnership, an estate, a trust and any other entity or organization, other
than the Company and its Affiliates.

(g) “Products” mean all products planned, researched, developed, tested,
manufactured, sold, licenses, leased or otherwise distributed or put into use by
the Company or any of its Affiliates, together with all services provided or
planned by the Company or any of its Affiliates, during the Executive’s
employment.

(h) “Specified Employee” means an employee who is a “specified employee,” as
defined in Section 409A of the Code, on the date of his termination of
employment.

(i) “Subsidiary” means any corporation, limited liability company, partnership
or other entity that is an Affiliate of the Company.

(j) “Termination of employment,” “separation from service” and terms of similar
import mean a “separation from service” within the meaning of
Section 409A(a)(2)(A)(i) of the Code.

2. Change of Control.

“Change of Control” means:

(a) Any acquisition or series of acquisitions by any Person other than the
Company, any of the subsidiaries of the Company, any employee benefit plan of
the Company, or any of their subsidiaries, or any Person holding common shares
of the Company for or pursuant to the terms of such employee benefit plan, that
results in that Person becoming the beneficial owner (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of either the then outstanding shares of the common
stock of the Company (“Outstanding Company Common Stock”) or the combined voting
power of the Company’s then outstanding securities entitled to then vote
generally in the election of directors of the Company (“Outstanding Company
Voting Securities”), except that any such acquisition of Outstanding Company
Common Stock or Outstanding Company Voting Securities will not constitute a
Change of Control while such Person does not exercise the voting power of its
Outstanding Company Common Stock or otherwise exercise control with respect to
any matter concerning or affecting the Company, or Outstanding Company Voting
Securities, and promptly sells, transfers, assigns or otherwise disposes of that
number of shares of Outstanding Company Common Stock necessary to reduce its
beneficial ownership (as defined in Rule 13d-3 under the Exchange Act) of the
Outstanding Company Common Stock to below 20%.

 

- 2 -



--------------------------------------------------------------------------------

(b) During any period not longer than 24 consecutive months, individuals who at
the beginning of such period constitute the Board cease to constitute at least a
majority of the Board, unless the election, or the nomination for election by
the Company’s stockholders, of each new Board member was approved by a vote of
at least 3/4ths of the Board members then still in office who were Board members
at the beginning of such period (including for these purposes, new members whose
election or nomination was so approved).

(c) Approval by the stockholders of the Company of:

(i) a dissolution or liquidation of the Company,

(ii) a sale of 50% or more of the assets of the Company, taken as a whole (with
the stock or other ownership interests of the Company in any of its Subsidiaries
constituting assets of the Company for this purpose) to a Person that is not an
Affiliate of the Company (for purposes of this paragraph “sale” means any change
of ownership), or

(iii) an agreement to merge or consolidate or otherwise reorganize, with or into
one or more Persons that are not Affiliates of the Company, as a result of which
less than 50% of the outstanding voting securities of the surviving or resulting
entity immediately after any such merger, consolidation or reorganization are,
or will be, owned, directly or indirectly, by stockholders of the Company
immediately before such merger, consolidation or reorganization (assuming for
purposes of such determination that there is no change in the record ownership
of the Company’s securities from the record date for such approval until such
merger, consolidation or reorganization and that such record owners hold no
securities of the other parties to such merger, consolidation or
reorganization), but including in such determination any securities of the other
parties to such merger, consolidation or reorganization held by Affiliates of
the Company.

3. Employment Period. The Company hereby agrees to continue the Executive in its
employ, and the Executive hereby agrees to remain in the employ of the Company,
for the period commencing on the Effective Date and ending at the end of the
24th month following the Effective Date (the “Employment Period”).

4. Terms of Employment

(a) Position and Duties.

(i) During the Employment Period, (A) the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 120 day period immediately preceding the Effective Date (or as of the
Effective Date if employment has been for fewer than 120 days) and (B) the
Executive’s services shall be performed at the location where the Executive was
employed immediately preceding the Effective Date or any office or location less
than 35 miles from such location.

 

- 3 -



--------------------------------------------------------------------------------

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as these activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that, to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of these activities (or the conduct of activities
similar in nature and scope) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

(b) Compensation.

(i) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”), paid at a biweekly rate, at least
equal to the highest annualized (for any fiscal year consisting of less than 12
full months or with respect to which the Executive has been employed by the
Company for less than 12 full months) base salary paid or payable, including any
Annual Base Salary that has been earned but deferred, to the Executive by the
Company for any of the three fiscal years immediately preceding the fiscal year
in which the Effective Date occurs. During the Employment Period, the Annual
Base Salary shall be reviewed at least annually and shall be increased at any
time and from time to time as shall be substantially consistent with increases
in base salary generally awarded in the ordinary course of business to other
peer executives of the Company. Any increase in Annual Base Salary shall not
serve to limit or reduce any other obligation to the Executive under this
Agreement. Annual Base Salary shall not be reduced after any such increase, and
the term Annual Base Salary shall refer to the Annual Base Salary as so
increased.

(ii) Annual Bonus. The Executive shall be awarded, for each fiscal year during
the Employment Period, an annual bonus (the “Annual Bonus”) in cash at least
equal to the higher of (A) the average annualized (for any fiscal year
consisting of less than 12 full months or with respect to which the Executive
has been employed by the Company for less than 12 full months) bonus paid or
payable for the three fiscal years immediately preceding the fiscal year in
which the Effective Date occurs, or (B) if the annual bonus paid for the fiscal
year immediately preceding the fiscal year in which the Effective Date occurs
was based upon a formula or plan in which the Executive participated, then such
Annual Bonus shall be at least equal to the bonus which would be payable based
on such formula or plan had the Executive’s participation and level of
participation remained in effect following the Effective Date. Each Annual Bonus
shall be paid no later than the fifteenth day of the third month of the fiscal
year next following the fiscal year for which the Annual Bonus is awarded. The
Annual Bonus may be, but is not limited to, the bonus payable under the
Company’s Short Term Incentive Plan (“STIC”) or any similar bonus or incentive
program then in effect.

 

- 4 -



--------------------------------------------------------------------------------

(iii) Incentive, Savings and Retirement Plans. The Executive shall be entitled
to participate during the Employment Period in all incentive, savings and
retirement plans, practices, policies and programs generally applicable to other
peer executives of the Company, but in no event shall such plans, practices,
policies and programs provide the Executive with incentive opportunities
(measured with respect to both regular and special incentive opportunities),
savings opportunities and retirement benefits opportunities, in each case, less
favorable, in the aggregate, than the most favorable of those provided by the
Company for the Executive under such plans, practices, policies and programs as
in effect at any time during the 120 day period immediately preceding the
Effective Date. Incentive programs include, but are not limited to, the
Greatbatch Long Term Incentive Plan.

(iv) Welfare Benefit Plans. During the Employment Period, the Executive and the
Executive’s family, as the case may be, shall be eligible for participation in
and shall receive all benefits under welfare benefit plans, practices, policies
and programs provided by the Company (including, without limitation, medical,
prescription, dental, disability, salary continuance, employee life, group life,
accidental death and travel accident insurance plans and programs) to the extent
generally applicable to other peer executives of the Company, but in no event
shall such plans, practices, policies and programs provide benefits less
favorable, in the aggregate, than the most favorable of such plans, practices,
policies and programs in effect for the Executive and the Executive’s family at
any time during the 120 day period immediately preceding the Effective Date.

(v) Business Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable business expenses
incurred by the Executive in accordance with the most favorable policies,
practices and procedures of the Company in effect for the Executive at any time
during the 120 day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect at any time thereafter generally with
respect to other peer executives of the Company.

(vi) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits in accordance with the most favorable plans,
practices, programs and policies of the Company in effect for the Executive at
any time during the 120 day period immediately preceding the Effective Date or,
if more favorable to the Executive, as in effect at any time after generally
with respect to other peer executives of the Company.

(vii) Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to personal secretarial and other assistance, at least
equal to the most favorable of the foregoing provided to the Executive by the
Company in effect for the Executive at any time during the 120 day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as provided at any time after generally with respect to other peer executives of
the Company.

 

- 5 -



--------------------------------------------------------------------------------

(viii) Vacation. During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company as in effect for the Executive at any time during
the 120 day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect at any time after that generally with
respect to other peer executives of the Company.

5. Termination of Employment.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that a Disability (as defined below) of the
Executive has occurred during the Employment Period, it may give to the
Executive written notice of its intent to terminate the Executive’s employment.
The Executive’s employment with the Company shall terminate effective on the
30th day after receipt of such notice by the Executive (the “Disability
Effective Date”), provided that, within the 30 days after such receipt, the
Executive shall not have returned to full-time performance of the Executive’s
duties. “Disability” means the absence of the Executive from the Executive’s
duties with the Company on a full-time basis for 180 consecutive business days
as a result of incapacity due to mental or physical illness which is determined
to be total and permanent. Any question as to the date of or the existence,
extent or potentiality of disability of the Executive on which the Executive and
the Company cannot agree shall be determined by a qualified independent
physician jointly selected by the Executive and the Company (or if the Executive
is unable to make such a selection, it shall be made by an adult member of the
Executive’s immediate family). The determination of such physician, made in
writing to the Company and to the Executive, shall be final and conclusive.

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for “Cause.” “Cause” means a material breach by the Executive
of this Agreement, gross negligence or willful misconduct in the performance of
the Executive’s duties, dishonesty to the Company, or the commission of a felony
that results in a conviction or nolo contendre plea in a court of law. The
cessation of employment of the Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to the Executive a copy of the
resolution duly adopted by the affirmative vote of not less than 3/4ths of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in this Section, and specifying the particulars
in detail.

(c) Good Reason. The Executive’s employment may be terminated during the
Employment Period by the Executive for “Good Reason.” For purposes of this
Agreement, “Good Reason” means:

(i) a material diminution in the Executive’s base compensation;

(ii) a material diminution in the Executive’s authority, duties or
responsibilities;

 

- 6 -



--------------------------------------------------------------------------------

(iii) a material diminution in the authority, duties or responsibilities of the
supervisor to whom the Executive is required to report;

(iv) a material diminution in the budget over which the Executive retains
authority;

(v) a material change in the geographic location at which the Executive must
perform services; and

(vi) any other action or inaction that constitutes a material breach by the
Company of this Agreement.

“Good Reason” shall not be deemed to exist unless: (A) the Executive has
provided a Notice of Termination to the Company of the existence of one or more
of the conditions listed in (i) through (v) above within 90 days after the
initial existence of such condition or conditions; and (B) such condition or
conditions have not been cured by the Company within 30 days after receipt of
such notice.

(d) Notice of Termination. Any termination by the Company for Cause or by the
Executive for Good Reason shall be communicated by “Notice of Termination” to
the other party. A “Notice of Termination” means notice that (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated, and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which shall be not more than 15 days after the giving of such notice in all
instances other than Good Reason, in which case it shall be at least 31 days
after and no more than 90 days after the Notice of Termination). The failure by
the Executive or the Company to set forth in the Notice of Termination any fact
or circumstances that contributes to a showing of Good Reason or Cause, as the
case may be, shall not waive any right of the Executive or the Company or
preclude the Executive or the Company from asserting such fact or circumstance
in enforcing the Executive’s or the Company’s rights.

(e) Date of Termination. “Date of Termination” means the date of receipt of the
Notice of Termination or any later date specified in the Notice, provided,
however, that (i) if the Executive’s employment is terminated by the Company
other than for Cause or Disability, the Date of Termination means the date on
which the Company notifies the Executive of such termination, and (ii) if the
Executive’s employment is terminated by reason of death or Disability, the Date
of Termination means the date of death of the Executive or the Disability
Effective Date, respectively.

6. Obligations of the Company upon Termination.

(a) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than the following obligations (the amounts described in
clauses (i), (ii), and (iii) are “Accrued Obligations”):

 

- 7 -



--------------------------------------------------------------------------------

(i) payment of the Executive’s Annual Base Salary through the Date of
Termination to the extent not paid,

(ii) payment of the product of (x) the Annual Bonus paid (and annualized for any
fiscal year consisting of less than 12 full months or for which the Executive
has been employed for less than 12 full months) to the Executive for the most
recently completed fiscal year during the Employment Period, and (y) a fraction,
the numerator of which is the number of days in the current fiscal year through
the Date of Termination, and the denominator of which is 365, and

(iii) payment of any accrued vacation pay not yet paid.

All Accrued Obligations shall be paid to the Executive’s estate or beneficiary,
as applicable, in 12 equal consecutive monthly installments, with the first
installment to be paid within 30 days of the Date of Termination. Anything in
this Agreement to the contrary notwithstanding, the Executive’s family shall be
entitled to receive for 24 months benefits at least equal to the most favorable
benefits provided generally by the Company to surviving families of peer
executives of the Company under such plans, programs, practices and policies
relating to family death benefits, if any, as in effect generally with respect
to other peer executives and their families at any time during the 120 day
period immediately preceding the Effective Date or, if more favorable to the
Executive and the Executive’s family as in effect on the date of the Executive’s
death generally with respect to other peer executives of the Company and their
families.

(b) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for Accrued
Obligations. All Accrued Obligations shall be paid to the Executive in 12 equal
consecutive monthly installments, with the first installment to be paid within
30 days of the Date of Termination. Anything in this Agreement to the contrary
notwithstanding, the Executive shall be entitled after the Disability Effective
Date to receive disability and other benefits at least equal to the most
favorable of those provided by the Company to disabled peer executives and their
families in accordance with such plans, programs, practices and policies
relating to disability, if any, as in effect generally with respect to other
peer executives and their families at any time during the 30-day period
immediately preceding the Effective Date or, if more favorable to the Executive
and/or the Executive’s family, as in effect at any time thereafter through the
Date of Termination generally with respect to other peer executives of the
Company and their families. If the Executive dies within 24 months of the
Disability Effective Date, the Executive’s family shall be entitled to a
continuation of benefits as described in (a), through the period ending no
sooner than 24 months after the Disability Effective Date.

 

- 8 -



--------------------------------------------------------------------------------

(c) Cause or Voluntary Resignation. If the Executive’s employment shall be
terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive the Annual Base Salary through the Date of Termination
to the extent unpaid. If the Executive terminates employment during the
Employment Period, excluding a termination for Good Reason, this Agreement shall
terminate without further obligations to the Executive, other than for Accrued
Obligations. In such case, all Accrued Obligations shall be paid to the
Executive in 12 equal consecutive monthly installments, with the first
installment to be paid within 30 days of the Date of Termination.

(d) Other Termination; Good Reason. If, during the Employment Period, the
Company shall terminate the Executive’s employment other than for Cause or
Disability, or the Executive shall terminate employment under this Agreement for
Good Reason:

(i) the Company shall pay to the Executive the aggregate of the following
amounts, such amounts to be payable by the Company in a lump sum in cash within
30 days of employment termination:

A. all Accrued Obligations;

B. two times the sum of the Executive’s Annual Base Salary and the higher of
(i) the average annualized (for any fiscal year consisting of less than 12 full
months or with respect to which the Executive has been employed by the Company
for less than 12 full months) bonus paid for the three fiscal years immediately
preceding the fiscal year in which the Effective Date occurs, or (ii) the
targeted annual bonus payable to the Executive pursuant to the STIC for the
fiscal year in which the Date of Termination occurs or, under any other annual
bonus or incentive plan or program in effect at the time, assuming 100%
achievement of the Company performance factor and 100% achievement of the
Executive’s personal performance factor;

C. a separate lump sum supplemental retirement benefit equal to two times the
Company’s total contributions to the Retirement Plan or any other similar plans
in effect at the time, for the year preceding the termination. This payment will
be made in cash and will not eliminate the obligation of the Company to make all
scheduled contributions to the Retirement Plan or similar plans;

D. a separate lump sum payment equal to the product of (x) 110 percent of the
monthly premium (or the equivalent cost of coverage for self-insured benefits)
for medical and prescription drug coverage for the most recent complete month of
medical and prescription drug coverage for Executive, Executive’s spouse (if
any) and dependent children who were covered under the Company’s medical and
prescription drug plans immediately prior to termination of employment and
(y) twenty-four (24); and

(ii) the Company shall pay the Executive up to $25,000 for executive
outplacement services utilized by the Executive; provided however, that such
expenses shall be paid or reimbursed to the Executive by the Company on a
regular, periodic basis no later than 30 days after presentation by the
Executive of a statement or statements, up to a maximum of $15,000 in the first
year (and up to a maximum of $10,000 in the second year) following the year in
which the Executive has a termination of employment, and further provided that
the Executive presents such statement(s) no later than 30 days prior to the end
of the Executive’s taxable year following the year in which such expenses were
incurred;

 

- 9 -



--------------------------------------------------------------------------------

(iii) except as provided otherwise under any specific equity award grant
agreement, all outstanding stock options, stock appreciation rights (SARs),
restricted stock and other similar incentive awards held by the Executive
pursuant to any Company stock option, SAR and stock incentive plans shall
immediately become vested, exercisable, and freely transferable, as the case may
be, as to all or any part of the shares or awards covered by those plans, with
the Executive being able to exercise his or her stock options, SARs or other
awards within a period of 12 months following the Date of Termination or such
longer period as may be permitted under the plans and the Executive’s stock
option, SAR or other award agreements;

(iv) if as of the date of termination of employment the annual Greatbatch Long
Term Incentive Plan award or any similar long term incentive plan in effect at
the time scheduled for the year of termination has not yet been awarded, the
total value of the prior year’s annual Greatbatch Long Term Incentive Plan award
or any similar long term incentive plan in effect at the time scheduled for the
year of termination will be converted to a cash payment to be made within 30
days of employment termination; and

(v) if, in the calendar year immediately preceding the Date of Termination, the
Executive had relocated the Executive’s primary residence from one location (the
“Point of Origin”) to its location at the Date of Termination at the request of
the Company, then the Company shall reimburse the Executive in cash within 14
days following receipt of substantiating written receipts for any relocation
expenses actually incurred in the 12 months immediately following the Date of
Termination by the Executive in moving the Executive’s primary residence to any
location, to the extent such expenses do not exceed the cost of relocating the
Executive’s primary residence to the Point of Origin. The cost of relocating the
Executive’s primary residence to the Point of Origin shall be determined by
averaging estimates obtained by the Company in writing from three reputable
moving companies, selected by the Company in good faith. It shall be the
obligation of the Executive to notify the Company in advance of any such
relocation so that such estimates may be obtained.

7. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plans, programs, policies or practices provided by the
Company and for which the Executive may qualify, nor shall anything herein limit
or otherwise affect such rights as the Executive may have under any other
agreements with the Company. Amounts that are vested benefits or that the
Executive otherwise is entitled to receive under any plan, policy, practice or
program of the Company at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program, except as
explicitly modified by this Agreement.

8. Full Settlement; Legal Fees. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations, except
as specifically provided otherwise in this Agreement, shall not be affected by
any set-off, counterclaim, recoupment, defense or other claim, right or action
the Company may have against the Executive or others. The amounts payable to the
Executive will not be subject to any requirement of mitigation, nor, except as
specifically provided otherwise in this Agreement, will they be offset or
otherwise reduced by reason of the Executive’s receipt of compensation from any
source other than the Company. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive. The Company agrees to pay, to the full extent
permitted by law, all legal fees and expenses the Executive reasonably incurs,
including the costs and expenses of any arbitration proceeding, as a result of
any successful contest by the Executive or unsuccessful contest by the Company
of the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive about the amount of any payment). These payments shall
be made in accordance with the rules set forth in Section 18(b).

 

- 10 -



--------------------------------------------------------------------------------

9. General Release and Waiver. In exchange for the consideration provided under
this Agreement, the Executive agrees to sign a General Release and Waiver of age
and other discrimination claims on a form provided by the Company at the time of
separation; provided, however, that if the Executive is required to execute,
submit and not revoke a release of claims against the Company in order to
receive the payment of benefits hereunder as a result of the terms of this
Agreement and the period in which to execute, submit and not revoke the release
begins in a first taxable year and ends in a second taxable year, any payment to
which Executive would be entitled hereunder will be paid in the second taxable
year, but no later than the end of the payment period specified in this
Agreement.

10. Code Section 280G Best Results.

(a) If any payment or benefit Executive would receive pursuant to this Agreement
or otherwise, including accelerated vesting of any equity compensation
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be either (x) provided to the Executive in full, or (y) provided
to the Executive to such lesser extent which would result in no portion of such
Payment being subject to the excise tax (the “Cutback Amount”), whichever of the
foregoing amounts, when taking into account applicable federal, state, local,
and foreign income and employment taxes, such excise tax, and other applicable
taxes, (all computed at the highest applicable marginal rates), results in the
receipt by the Executive , on an after-tax basis, of the greatest amount of the
Payment, notwithstanding that all or a portion of such Payment may be subject to
the excise tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Cutback Amount, reduction
shall occur in the following order: (A) cash payments shall be reduced first and
in reverse chronological order such that the cash payment owed on the latest
date following the occurrence of the event triggering such excise tax will be
the first cash payment to be reduced; (B) accelerated vesting of stock options,
stock appreciation rights, restricted stock and other similar incentive awards
shall be cancelled/reduced next and in the reverse order of the date of grant
for such stock awards (i.e., the vesting of the most recently granted stock
awards will be reduced first), with full-value awards reversed before any stock
option or stock appreciation rights are reduced; and (C) employee benefits shall
be reduced last and in reverse chronological order such that the benefit owed on
the latest date following the occurrence of the event triggering such excise tax
will be the first benefit to be reduced.

 

- 11 -



--------------------------------------------------------------------------------

(b) The Company shall appoint a nationally recognized accounting firm to make
the determinations required hereunder and perform the foregoing
calculations. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder. The
accounting firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the Company
and Executive within fifteen (15) calendar days after the date on which right to
a Payment is triggered (if requested at that time by the Company or
Executive). Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon the Company and Executive.

11. Non-Competition. The Executive agrees that in addition to the restrictions
contained in the Inventions, Non-Disclosure and Non-Solicitation Agreement which
the Executive signed as a condition of his or her employment and as a
pre-requisite to entering into this agreement, some additional restrictions on
his activities during and after his employment are necessary to protect the
goodwill and other legitimate interests of the Company and its Affiliates:

(a) While the Executive is employed by the Company and for twenty-four months
after his employment terminates (in the aggregate, the “Non-Competition
Period”), the Executive shall not, directly or indirectly, whether as owner,
partner, investor, consultant, agent, employee, co-venturer or otherwise,
compete with the Company or any of its Affiliates or undertake any planning for
any business competitive with the Company or any of its Affiliates.
Specifically, but without limiting the foregoing, the Executive agrees not to
engage in any manner in any activity that is directly or indirectly competitive
or potentially competitive with the business of the Company or any of its
Affiliates as conducted or under consideration at any time during the
Executive’s employment. Restricted activity includes without limitation
accepting employment or a consulting position with any Person who is, or at any
time within twelve months prior to termination of the Executive’s employment has
been, a Significant Customer (as defined below) of the Company or any of its
Affiliates. For the purposes of this Section, the business of the Company and
its Affiliates shall include all Products and the Executive’s undertaking shall
encompass all items, products and services that may be used in substitution for
Products. Notwithstanding anything to the contrary herein, the following shall
not constitute a breach of this Section, ownership by the Executive, as a
passive investment, of less than five percent (5%) of capital stock or equity of
any corporation or other equity that is publicly traded. For the purposes of
this Section, “Significant Customer” shall mean any Person who accounted for one
percent (1%) or more of the total Company revenue during the prior twelve
months.

(b) The Executive agrees that, during his employment with the Company, he will
not undertake any outside activity, whether or not competitive with the business
of the Company or its Affiliates, that could reasonably give rise to a conflict
of interest or otherwise interfere with his duties and obligations to the
Company or any of its Affiliates.

 

- 12 -



--------------------------------------------------------------------------------

12. Enforcement of Covenants.

(a) The Executive acknowledges that he has carefully read and considered all the
terms and conditions of this Agreement, including the restraints imposed upon
him pursuant to Section 11 hereof. The Executive agrees that said restraints are
necessary for the reasonable and proper protection of the Company and its
Affiliates and that each and every one of the restraints is reasonable in
respect to subject matter, length of time and geographic area. The Executive
further acknowledges that, were he to breach any of the covenants contained in
Section 11 hereof, the damage to the Company would be irreparable. The Executive
therefore agrees that the Company, in addition to any other remedies available
to it, including damages, shall be entitled to preliminary and permanent
injunctive relief, a restraining order or other equitable remedies against any
breach or threatened breach by the Executive of any of said covenants, in each
case without having to post bond. The Executive agrees not to urge in any such
action that an adequate remedy exists at law. The parties further agree that, in
the event that any provision of Section 11 hereof shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its being
extended over too great a time, too large a geographic area or too great a range
of activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law. Should the Executive be
found to have been in breach of his noncompetition covenants under this
Agreement, the Court shall extend or revise each applicable restraint so as to
afford the Company and its Affiliates, or any of them, the full period of
restraint contemplated by this Agreement.

(b) If the breach occurs after termination of employment, and in addition to
other remedies described above, the Executive shall forfeit a pro rata portion
of benefits under Section 6(d). The pro rata amount in the case of
Section 6(d)(i), (ii), (v) and (vi) shall be determined by multiplying the
payments under those paragraphs by a fraction, the numerator of which is the
number of months remaining to the end of the covenant not to compete or, in the
case of a confidentiality agreement that has no term, 36 minus the number of
months elapsed from the Executive’s termination of employment to the date of
breach, and the denominator of which is the number of total months in the
covenant not to compete, or, in the case of breach of a confidentiality
obligation that has no term, 36. If there are not sufficient payments remaining
to be paid to the Executive under Section 6(d) to cover the forfeited amount,
the Executive agrees to pay promptly to the Company an amount that, with any
amounts otherwise remaining to be paid, constitutes the forfeiture amount.
Section (6)(d)(iii) shall terminate at the date of the breach. If the breach is
determined retroactively, the Executive shall pay promptly to the Company the
amount the Company incurred to provide benefits after the date of the breach.
With respect to Section 6(d)(iv), the Executive shall not be entitled to any
accelerated vesting and exercise after the date of the breach. If the breach is
determined retroactively, the Executive shall pay promptly to the Company the
amount of any value received as a result of that accelerated vesting and
exercise.

13. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of his obligations
hereunder. The Executive will not disclose to or use on behalf of the Company
any proprietary information of a third party without such party’s consent.

14. Public Announcements. The Executive shall consult with the Company before
issuing any press release or otherwise making any public statement with respect
to the Company, this Agreement or the transactions contemplated, and the
Executive shall not issue any such press release or make any such public
statement without prior written approval of the Company, except as may be
required by applicable law, rule or regulation or any self regulatory agency
requirements, in which event the Company shall have the right to review and
comment upon any such press release or public statement prior to its issuance.

 

- 13 -



--------------------------------------------------------------------------------

15. Arbitration. Any dispute, controversy or claim arising out of or relating to
this Agreement, or any breach thereof, shall be determined and settled by
arbitration to be held in Erie County, New York, pursuant to the commercial
rules of the American Arbitration Association or any successor organization and
before a panel of three arbitrators. Any award rendered shall be final,
conclusive and binding on the parties.

16. Successors.

(a) This Agreement is personal to the Executive and shall not be assignable by
the Executive otherwise than by will or the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company and any successor to its business or
assets which assumes and agrees to perform this Agreement by operation of law,
or otherwise.

17. Miscellaneous.

(a) All notices and other communications given pursuant to this Agreement shall
be in writing and shall be deemed given only when (a) delivered by hand,
(b) transmitted by telex, telecopier or other form of electronic transmission
(provided that a copy is sent at approximately the same time by first class
mail), or (c) received by the addressee, if sent by registered or certified
mail, return receipt requested, or by Express Mail, Federal Express or other
overnight delivery service, to the appropriate party at the address given below
for such party (or to such other address designated by the party in writing and
delivered to the other party pursuant to this Section).

 

If to the Executive:

 

 

 

 

- 14 -



--------------------------------------------------------------------------------

If to the Company:

Greatbatch, Inc.

10000 Wehrle Drive

Clarence, NY 14031

Attn: Secretary

(b) The Company shall deduct or withhold from salary payments, and from all
other payments made to the Executive pursuant to this Agreement, all amounts
that may be required to be deducted or withheld under any applicable law now in
effect or that may become effective during the term of this Agreement
(including, but not limited to social security contributions and income tax
withholdings).

(c) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without reference to principles of conflict of
laws. The Executive consents to jurisdiction in New York and venue in Erie
County for purposes of all claims arising under this Agreement. The captions of
this Agreement are not part of the provisions and shall have no force or effect.
Except as specifically referenced in this Agreement (including agreements
referenced in (c) treated as specifically referenced in this Agreement), no
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter, have been made by either party that are not
expressly set forth in this Agreement. No provision of this Agreement may be
waived, modified or amended, orally or by any course of conduct, unless such
waiver, modification or amendment is set forth in a written agreement duly
executed by the parties or their respective successors and legal
representatives. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. The Executive’s or the Company’s failure to insist on strict
compliance with any provision in any particular instance shall not be deemed to
be a waiver of that provision or any other provision.

18. Section 409A of the Internal Revenue Code.

(a) Notwithstanding anything to the contrary in the foregoing, but to the extent
not specified previously above, if an amount hereunder is subject to, and not
exempt from, Section 409A and the Executive is a Specified Employee on the date
of separation from service, the Executive shall not receive a distribution due
to separation from service before the date which is six months after the date of
separation from service, or, if earlier, the Executive’s death after separation
from service. If a distribution must be deferred, the first payment shall
include an amount equal to the sum of the payments which would have been paid to
the Executive but for the payment deferral mandated pursuant to
Section 409A(a)(2)(B)(i) of the Code on the first day of the month following the
mandated deferral period. In no event will the mandatory deferral period extend
beyond a death after separation from service.

 

- 15 -



--------------------------------------------------------------------------------

(b) Any reimbursement of expenses or in-kind benefits provided under this
Agreement subject to, and not exempt from, Section 409A of the Code shall be
subject to the following additional rules: (a) any reimbursement of eligible
expenses shall be paid as they are incurred (but not prior to the end of the
six-month delay period set forth above, if applicable) and shall always be paid
on or before the last day of the Executive’s taxable year following the taxable
year in which the expenses were incurred; provided that the Executive first
provides documentation of such expenses in reasonable detail not later than
sixty (60) days following the end of the calendar year in which the eligible
expenses were incurred; (b) the amount of expenses eligible for reimbursement,
or in-kind benefits provided, during any calendar year shall not affect the
amount of expenses eligible for reimbursement, or in-kind benefits to be
provided, during any other calendar year; and (c) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.

(c) To the extent applicable, it is intended that this Agreement and any
deferrals of compensation made hereunder comply with the provisions of
Section 409A of the Code. This Agreement and any deferrals or compensation made
hereunder shall be administrated in a manner consistent with this intent, and
any provisions that would cause this Agreement or any benefit hereunder to fail
to satisfy Section 409A shall have no force and effect until amended to comply
with Section 409A (which amendment may be retroactive to the extent permitted by
Section 409A). Any reference in this Agreement to Section 409A will also include
any proposed, temporary or final regulations, or any other guidance, promulgated
with respect to Section 409A by the U.S. Department of the Treasury or the
Internal Revenue Service.

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has set his or her hand and, pursuant to the
authorization from its Board of Directors, the Company has caused these presents
to be executed in its name on its behalf, all as of the day and year first
above.

 

GREATBATCH, INC.: By:  

 

 

Name:

 

Title

EXECUTIVE:

 

 

- 17 -